Citation Nr: 0509943	
Decision Date: 04/05/05    Archive Date: 04/15/05

DOCKET NO.  95-19 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Evaluation of patellofemoral pain syndrome of the right 
knee, currently rated as 10 percent disabling.

2.  Evaluation of patellofemoral pain syndrome of the left 
knee, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from September 1989 to 
November 1990.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 1994 rating decision by the Seattle, 
Washington Regional Office (RO) of the Department of Veterans 
Affairs (VA) which, in pertinent part, granted service 
connection for patellofemoral pain syndrome of the right knee 
and for patellofemoral pain syndrome of the left knee, each 
assigned a non-compensable rating effective July 1993.  The 
veteran testified before a hearing officer at the RO in 
September 1997.  In a May 1998 rating decision, the 
disability ratings for his service-connected right and left 
knee disabilities were assigned separate 10 percent ratings.  

The Board notes that while the RO attempted to obtain a copy 
of the transcript of this hearing, the RO was unable to do 
so.  As such, the veteran was offered another opportunity to 
testify at a personal hearing, but did not reply to that 
offer.  The Board notes that the veteran has indicated that 
he is in fact seeking a rating higher than the individual 10 
percent ratings assigned for his knee disabilities.  The 
Board notes that the United States Court of Appeals for 
Veterans Claims ("the Court") has held that a rating 
decision issued subsequent to a notice of disagreement which 
grants less than the maximum available rating does not 
"abrogate the pending appeal."  AB v. Brown, 6 Vet. App. 35, 
38 (1993).  

In October 2003, the Board remanded this case.  




FINDINGS OF FACT

1.  Right knee patellofemoral pain syndrome is manifested by 
no more than the functional equivalent of pain at the extreme 
range of flexion.  

2.  Left knee patellofemoral pain syndrome is manifested by 
no more than the functional equivalent of pain at the extreme 
range of flexion.  


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 10 
percent for patellofemoral pain syndrome of the right knee 
are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260 
(2004).

2.  The schedular criteria for a rating in excess of 10 
percent for patellofemoral pain syndrome of the left knee are 
not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  To implement the provisions of the law, 
the VA promulgated regulations at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The amendments became effective 
November 9, 2000, except for the amendment to 38 C.F.R. 
§ 3.156(b) which became effective August 29, 2001.  Except 
for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a well-
grounded claim, redefine the obligations of VA with respect 
to the duty to assist, and supersede the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, 14 Vet. App. 174 (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded).

First, VA has a duty to notify the claimant and his or her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, VA must "also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim."  38 C.F.R. § 3.159(b)(1); see 38 U.S.C.A. 
§ 5103A(g).  VA has satisfied its duty to notify by means of 
a February 2004 letter from the RO to the claimant.  In this 
case, the claimant was informed of the duty to notify, the 
duty to assist, to obtain records, and examinations or 
opinions.  The claimant was specifically advised of the type 
of evidence which would establish the claim and the claimant 
was afforded additional time to submit such evidence.  Thus, 
the claimant has been provided notice of what VA was doing to 
develop the claim, notice of what the claimant could do to 
help the claim and notice of how the claim was still 
deficient.  The veteran was also provided notice that he 
should submit pertinent evidence in his possession per 
38 C.F.R. § 3.159(b)(1).  The claimant was advised of how and 
where to send this evidence and how to ensure that it was 
associated with his claim.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), it was stated that the United States Court of Appeals 
for Veteran Claims' (Court) was not holding that where pre-
AOJ-adjudication notice was not provided, the case must be 
returned to the AOJ for the adjudication to start all over 
again as though no AOJ action had ever occurred.  The Court 
stated that it recognized that where the notice was not 
mandated at the time of the initial AOJ decision, the AOJ did 
not err in not providing such notice.  However, it indicated 
that the appellant had the right to VCAA content-complying 
notice and proper subsequent VA process.  The October 2004 
supplemental statement of the case constituted subsequent 
process.  

Thus, in sum, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and opinions.  
The claimant was specifically advised of the type of evidence 
that would establish the claim.  The claimant has been 
provided notice of what VA was doing to develop the claim, 
notice of what the claimant could do to help the claim and 
notice of how the claim was still deficient.  

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to develop 
the record.  The veteran has been examined.  The records 
satisfy 38 C.F.R. § 3.326.  The Board finds that VA has done 
everything reasonably possible to assist the claimant.  

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise him/her to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claim and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.  

As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  Accordingly, 
appellate review may proceed without prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

In the circumstances of this case, a remand would serve no 
useful purpose for the issues being decided.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided).  
VA has satisfied its duties to notify and to assist the 
claimant in this case. 


Background

In August 1993, the veteran was afforded a VA examination.  
At that time, the veteran reported that he had had problems 
with progressive knee pain since he was 12 years old.  
Currently, he related that he was unable to participate in 
athletics or high impact activities.  He was unable to stand 
for more than about 10 to 15 minutes.  He was unable to walk 
for more than 20 minutes.  He reported that his knees gave 
out about twice a week bilaterally and he had locking about 
once every 2 weeks.  He reported some swelling in the knees 
daily after exertion.  He was not taking any medication.  
Physical examination revealed arthroscope scars in both 
knees.  There appeared to be mild parapatellar swelling of 
both knees.  They measured the same.  There was moderate to 
marked crepitus on flexion and extension of both knees.  
There was some tenderness laterally in the left knee as well 
as in the inframedial aspect of the left patella.  There was 
no tenderness in the right knee.  He had significant 
discomfort when he attempted to squat to a full squat and had 
a loss of about 5 or 10 degrees full flexion bilaterally 
because of this discomfort.  There was no anteroposterior 
(AP) or lateral instability noted.  The assessment was 
chronic and progressive knee pain since adolescence; 
arthroscopic surgery bilaterally in 1988 for apparent 
debridement; progressive problems during his time in the 
service and since, apparently restricting his activities; 
marked crepitus suggestive of progressive degenerative change 
in the knees bilaterally.  X-rays revealed no bony 
abnormalities or evidence of effusion.  

In a March 1994 rating decision, service connection was 
granted for patellofemoral pain syndrome of the right knee 
and for patellofemoral pain syndrome of the left knee, and 
each was assigned a non-compensable rating effective July 
1993.  

In March 1995, the veteran was seen by VA for reports of 
locking and collapsing of the left knee.  There was no 
trauma.  The examiner noted that the veteran walked with a 
limp and his responses seemed out of proportion to the 
examination.  It was noted that the veteran had bilateral 
prepatellar soft tissue edema.  The ligaments were stable.  
There was point tenderness of the left inner aspect of the 
knee and posterior-medially.  The assessment was prepatellar 
bursae; rule out chondromalacia of the patellae.  Later 
evaluation revealed that the veteran reported instability of 
the knees.  Examination revealed mild effusion and 
parapatellar tenderness, bilaterally.  There was full range 
of motion with increased pain on flexion.  There was no 
ligament laxity and Drawer testing was negative.  The veteran 
was subsequently seen for complaints of knee pain.  

In January 1996, the veteran was afforded a VA examination.  
Currently, the veteran reported having pain which ranged from 
5/10 to 10/10.  The veteran related that he had missed work 
as a truck driver due to severe discomfort and was unable to 
perform high impact sports activities due to pain, but could 
swim.  Physical examination revealed that the veteran could 
rise from a sitting position without instability or 
discomfort.  He ambulated with a normal gait and without 
ataxia.  Lower extremity calf muscles measured 4 centimeters 
below the lower patella, the right was 38 centimeters and the 
left was 38 centimeters and 4 centimeters above the superior 
medial malleolus border at 22 centimeters on the right and 23 
centimeters on the left.  Valgus motion was evaluated in full 
extension and at 30 degrees with no laxity.  The Drawer test 
was negative.  Right and left knee flexion was zero to 145 
degrees.  Fine crepitus was noted via auscultation with full 
flexion and extension, on the right greater than on the left.  
The diagnosis was knee pain without instability, radiology 
evaluation in 1993 and 1995 without evidence of 
osteoarthritis.  X-rays currently were normal.  

In September 1997, the veteran complained of bilateral knee 
pain and swelling.  Examination of the knees revealed that 
there were symmetrical with no effusion, erythema, or 
deformity.  There were multiple areas of point tenderness on 
both sides of the patellae and posteriorally.  There was 
minimal joint line tenderness.  Drawer testing was negative.  
There was good lateral stability.  There was bilaterally 
patellar pain with manipulation.  Deep tendon reflexes were 
4+ and symmetrical.  Babinski's testing was negative.  The 
diagnosis was degenerative joint disease of both knee with 
questionable chondromalacia and femoral-patellar syndrome.  
Good range of motion was noted in October 1997.  In December 
1997, it was noted that there was crepitus, but no effusion, 
erythema, or instability.  

In a May 1998 rating decision, the disability ratings for his 
service-connected right and left knee disabilities were 
assigned separate 10 percent ratings under Diagnostic Code 
5260.

In January 1999, the veteran reported that his knee 
disabilities caused pain and resulted in the lost sleep.  He 
stated that he was industrially impaired.  

Thereafter, January 1998 private medical records were 
received from R.H., M.D., in which it was stated that the 
veteran's knees looked normal.  There was only mild crepitus 
on range of motion.  Dr. H. opined that the veteran probably 
had arthritis.  

April 1998 VA records revealed that the veteran complained of 
constant aching, worsening with weight-bearing.  The veteran 
reported swelling, erythema and warmth as well as an "ice-
cold" sensation.  He also reported that he had difficulty 
sleeping.  Examination revealed that the knees were cool with 
no effusion.  Range of motion was normal and there was no 
joint instability.  The diagnosis was bilateral knee pain and 
chondrocalcinosis.  The veteran subsequently complained of 
locking and giving way of the knees.  The clinical findings 
were the same.  In January 1999, it was noted that there was 
mild medial joint compartment narrowing, bilaterally.  There 
was a suggestion of some mild chondrocalcinosis on the left, 
otherwise, there were no abnormalities.  The diagnosis was 
bilateral osteoarthritis of the knees, mild.   

In July 2001, the veteran reported that his left knee popped 
out while going down the stairs.  He presented with acute 
pain and swelling.  The diagnosis was soft tissue damage, 
likely ligamentous.  Physical examination revealed a small 
amount of effusion.  There was exquisite tenderness over the 
medial joint space aspect.  Drawer sign was negative.  Range 
of motion was limited to flexion of 30 degrees, secondary to 
pain, normal extension, and the lateral ligaments seemed to 
be intact.  Within 4 days, he had flexion to 90 degrees.  
Thereafter, it was noted that the veteran clearly had a 
severe knee injury and might have torn his anterior crusciate 
ligament or a meniscal tear.  The knee did not appear to be 
locked even though it was painful for the veteran to move it.  
The plan was to let the swelling of the knee to subside and 
the range of motion to return.  The veteran was told to wear 
a knee immobilizer.  The veteran was ordered to obtain a 
magnetic resonance imaging (MRI).  The MRI revealed no tear.  
There was a small Baker's cyst.  The assessment was pain in 
the left knee.  In September 2001, it was noted that there 
was no effusion of the left knee and no lower extremity 
edema.  Range of motion was from zero to 90 degrees.  He had 
a negative Lachman's test and a positive Drawer test.  There 
was a slight amount of laxity on the left for varus and 
valgus stress.  McMurray's testing was negative.  The veteran 
had a negative pivot shift.  The examiner noted that the 
examination of the left knee was essentially normal.  

In October 2001, the veteran's left knee was non-tender to 
palpation.  The posterior fossa was mildly tender to 
palpation with positive effusion.  There were no lesions, 
erythema, or warmth.  Flexion was to 135 and extension was to 
zero.  There was no medial or lateral collateral ligament 
laxity.  Anterior and posterior Drawer sign was negative.  
The patella was non-tender to palpation.  Strength was 5+/5+.  
The findings were essentially the same in November 2001.  

In March 2002, evaluation revealed that the knees were tender 
to the touch.  There was no joint laxity, effusion, 
ballottement, erythema, or ecchymosis.  The veteran had full 
weight-bearing without difficulty.  Gait was normal.  
Bilateral dorsalis pedis pulses were 2+.  The feet were cool, 
dry to touch, and pink.  There was no edema.  The assessment 
was bilateral knee pain.  

In July 2002, the veteran complained of bilateral knee pain, 
popping, and locking which was worse on the left.  Bilateral 
edema and crepitus of both knees was noted.  There was no 
instability.  

In August 2002, the veteran reported that his knees had 
locked up again.  Evaluation revealed that there was no 
swelling of the knees.  The left knee had peripatellar 
tenderness medially and lacked 10 degrees of full flexion.  
He had normal hyperextensibility and had no instability.  He 
was slightly tender medially over the tibial plateau and 
medial collateral ligament, but was not tender to stress of 
that structure.  On the right, the patellar femoral joint was 
normal  There was no hypermobility.  There was reduced 
flexion, but otherwise normal passive range of motion.  There 
was no stress tenderness to In September 2002, the veteran 
reported having knee pain with locking.  

In March 2003, the veteran was afforded a VA examination.  
The past history was reviewed.  Currently, the veteran 
reported bilateral knee pain which was primarily medial and 
lateral over the area of the joint space.  The right knee was 
more anterior and inferior to the patella.  The veteran 
reported that his pains were primarily with climbing up and 
down inclines and with weight bearing.  During simple range 
of motion without weight bearing, he did not note much pain.  
The veteran also reported some knee swelling and stated that 
his knees gave way pretty easily and also sometimes locked 
up.  He reported that his knee problems interfered with work.  
Examination revealed that the veteran ambulated into the room 
without difficulty.  He used no ambulatory aids.  There was 
no abnormal gait.  There was no evidence of abnormal wear on 
his shoes.  Inspection of the knees showed no deformity, 
swelling, or discoloration.  Range of motion of the right 
knee was from zero degrees of extension to 130 degrees of 
flexion.  The veteran did not complain of any pain on this 
range of motion maneuver.  Range of motion of the left knee 
was from zero degrees of extension to 125 degrees of flexion.  
The veteran did not complain of any pain on this range of 
motion maneuver.  There was no ligamentous instability beyond 
the normal stress testing.  Lachman test was negative.  The 
impression was patellofemoral syndrome.  

The examiner noted that the veteran had complaints of chronic 
knee pain attributed to patellofemoral syndrome.  The veteran 
also had chondrocalcinosis and some narrowing of the joint 
space.  The examiner stated that the chondrocalcinosis and 
joint space narrowing were not attributable to service.  The 
examiner also noted that although the veteran reported 
increased pain, he was not able to determine any significant 
change in terms of the patellofemoral syndrome.  The examiner 
stated that some of the knee pain might be related to the 
other knee conditions.  

Later that month, the veteran complained of pain and swelling 
in the left knee area, but it was due to an injection of 
testosterone.  The left knee was aspirated.  In April 2001, 
the veteran reported that he had fallen and aggravated his 
left knee.  Examination revealed no effusion inside the knee 
joint.  It was slightly swollen and there was an indurated 
left prepatellar bursa with some tenderness, redness, and 
heat.  Range of motion was fine and ligaments were fine.  The 
veteran was provided antibiotics.  


Analysis

Before proceeding with its analysis of the veteran's claim 
for a higher evaluation for major depression, the Board finds 
that some discussion of Fenderson v. West, 12 Vet. App 119 
(1999) is warranted.  In that case, the Court emphasized the 
distinction between a new claim for an increased evaluation 
of a service-connected disability and a case (such as this) 
in which the veteran expresses dissatisfaction with the 
assignment of an initial disability evaluation where the 
disability in question has just been recognized as service-
connected.  VA must assess the level of disability from the 
date of initial application for service connection and 
determine whether the level of disability warrants the 
assignment of different disability ratings at different times 
over the life of the claim, a practice known as "staged 
rating."  In this case, the disabilities have not 
significantly changed and a uniform rating is warranted.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3. 

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  The Court has held 
that VA must analyze the evidence of pain, weakened movement, 
excess fatigability, or incoordination and determine the 
level of associated functional loss in light of 38 C.F.R. § 
4.40, which requires the VA to regard as "seriously disabled" 
any part of the musculoskeletal system that becomes painful 
on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) did 
not forbid consideration of a higher rating based on greater 
limitation of motion due to pain on use, including during 
flare-ups.  The Board notes that the guidance provided by the 
Court in DeLuca must be followed in adjudicating claims where 
a rating under the diagnostic codes governing limitation of 
motion should be considered.  

The Board notes that the intent of the rating schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59.  

The veteran is rated under Diagnostic Code 5260 for each 
knee, each assigned a 10 percent rating.  The 10 percent 
ratings are based on painful motion.  

Diagnostic Code 5260 provides a 10 percent evaluation where 
flexion is limited to 45 degrees; a 20 percent evaluation 
where flexion is limited to 30 degrees; and a 30 percent 
evaluation where flexion is limited to 15 degrees.  Under 
Diagnostic Code 5261, a 0 percent evaluation requires 
extension of the leg limited to five degrees; a 10 percent 
evaluation requires extension limited to 10 degrees; a 20 
percent evaluation requires extension limited to 15 degrees; 
a 30 percent evaluation requires extension limited to 20 
degrees; a 40 percent evaluation requires extension limited 
to 30 degrees; and a 50 percent evaluation requires extension 
limited to 45 degrees.  Normal range of motion in a knee 
joint is from 0 degrees of extension to 140 degrees of 
flexion.  38 C.F.R. § 4.71, Plate II.

A separate rating for limitation of extension and for 
limitation of flexion may be assigned.  VAOPGCPREC 9-2004.

Diagnostic Code 5257 provides for assignment of a 10 percent 
rating when there is slight recurrent subluxation or lateral 
instability; a 20 percent rating when there is moderate 
recurrent subluxation or lateral instability; and a 30 
percent rating when there is severe recurrent subluxation or 
lateral instability.

In a precedent opinion, the General Counsel (GC) of VA held 
that a veteran who has arthritis and instability in his knee 
may receive separate ratings under Codes 5003 and 5257.  See 
VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997).

GC has held that if a musculoskeletal disability is rated 
under a specific diagnostic code that does not involve 
limitation of motion and another diagnostic code based on 
limitation of motion may be applicable, the latter diagnostic 
code must be considered in light of 38 C.F.R. §§ 4.40, 4.45, 
and 4.59 VAOPGCPREC 9-98 (Aug. 14, 1998).  The Board notes 
that 38 C.F.R. §§ 4.40, 4.45, and 4.59 do not specify that a 
separate rating may only be assigned when there is arthritis 
and limitation of motion and/or painful motion.  Therefore, 
consideration must be given to whether separate ratings are 
warranted to reflect disability manifested by instability and 
subluxation as well as disability manifested by limitation of 
motion and/or painful motion or limitation of motion and/or 
painful motion on its own.  In evaluating whether the veteran 
has limitation of motion and/or painful motion, 38 C.F.R. §§ 
4.59, 4.40, 4.45, and DeLuca must be considered.

During the course of his appeal, the veteran has been 
examined numerous times by VA.  He has consistently reported 
having pain, swelling, locking, and instability of the knees.  
He is competent to report these symptoms.  However, 
competence must be distinguished from credibility.  

The examinations have been negative for any objective 
evidence of lateral instability and/or subluxation.  Testing 
for instability has been consistently negative.  In the 
absence of such, ratings based on lateral instability and 
subluxation are not warranted.  The Board is mindful of the 
veteran's numerous reports of instability.  However, his 
knees have been evaluated on no fewer than eleven occasions 
with no supporting clinical findings for the veteran's 
complaints demonstrated.  Although the veteran is competent 
to report that one or both knees gives out, the remarkable 
lack of objective confirmation, coupled with near universal 
objective reports of no instability renders the veteran's 
statements less probative and ultimately not credible.  
Therefore, he is not entitled to a separate evaluation for 
instability.  

With regard to both knees, the veteran has objectively 
demonstrated some pain, swelling, crepitus, and tenderness.  
With regard to the right knee, range of motion, at worse, was 
from zero degrees of extension to 130 degrees of flexion.  
The veteran has reported having pain on flexion on testing, 
although a subsequent report showed no pain.  The Board 
accepts that he has pain on flexion, but not on extension.  A 
10 percent rating for painful motion on flexion of the knee 
has been assigned.  The veteran does not have painful motion 
on extension.  Thus, a separate rating on that basis is not 
warranted.  The veteran does not meet the schedular criteria 
for higher ratings on either extension or flexion.  Even 
considering his complaints of pain, which have only been 
confirmed on flexion, nothing suggests actual limitation or 
the functional equivalent of flexion to 30 degrees or any 
limitation of extension.  Thus, a rating in excess of 10 
percent is not warranted for functional impairment of right 
knee flexion.  A compensable rating is not warranted for 
functional impairment of extension of the right knee.  

With regard to the left knee, prior to July 2001 and as of 
October 2001, the veteran's range motion, at worse, was from 
zero degrees of extension to 125 degrees of flexion.  The 
veteran has reported having pain on flexion on testing, 
although a subsequent report showed no pain.  The Board 
accepts that he has pain on flexion, but not on extension.  

In July 2001, the veteran injured this knee.  For a 4 day 
period following the injury, his flexion was limited to 30 
degrees.  This level of impairment was temporary and after 
the initial injury, the veteran's range of motion improved to 
range of motion from zero to 90 degrees.  Thereafter, flexion 
remained at 90 degrees until October 2001, when it again 
improved and returned to the same level as before the injury.  

The Board notes that although flexion was limited to 30 
degrees for 4 days, this degree of impairment is not 
representative of the veteran's overall disability level.  It 
was an acute and temporary period of 4 days after which the 
veteran's range of motion improved to 90 degrees, a level 
which would warrant a 10 percent rating, but no more.  The 
veteran no longer had flexion limited to 30 degrees or the 
functional equivalent thereof.  The Board finds the improved 
level to more nearly approximate the veteran's actual 
impairment of the left knee.  This is because the reduced 
flexion of 30 degrees was only present for 4 days.  The 
regulations specifically provide that the degree of 
disability specified are considered adequate for considerable 
loss of working time from exacerbations or illness 
proportionate to the severity of the grade of disability.  
See 38 C.F.R. § 4.1.  The Board finds that an acute 
exacerbation of more days does not warrant a higher 
evaluation.  

The veteran does not have painful motion on extension.  Thus, 
a separate rating on that basis is not warranted.  The 
veteran does not meet the schedular criteria for higher 
ratings on either extension or flexion.  Even considering his 
complaints of pain, which have only been confirmed on 
flexion, nothing suggests actual limitation or the functional 
equivalent of flexion to 30 degrees or extension to 15 
degrees, other than during the 4 day period, as noted.  Thus, 
a rating in excess of 10 percent is not warranted for 
functional impairment of left knee flexion.  A compensable 
rating is not warranted for functional impairment of 
extension of the left knee.  

The Board concludes that the preponderance of the evidence is 
against the claims and there is no doubt to be resolved.  38 
U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49 53 
(1990).



ORDER

An evaluation is excess of 10 percent for patellofemoral pain 
syndrome of the right knee is denied.  

An evaluation is excess of 10 percent for patellofemoral pain 
syndrome of the left knee is denied.  



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


